BROWN, J.
Louis B. Comings, the petitioner, has applied for a writ of habeas corpus, directed to the respondent, Elizabeth Ricketson, commanding her to bring into Court Charles Comings and Harry Comings, the sons of the petitioner, Charles being sixteen and Harry twelve years of age. They all appeared in Court and gave their testimony. Much additional evidence was given by other witnesses, and the case was ably and fully argued on both the law and the facts. The mother of the boy died in February, 1887, in a house on Linden avenue, which she then owned, and at her death all the family lived there together, including Elizabeth Ricketson, her sister. The house now belongs to Elizabeth Ricketson, and the boys continue to live with her. The younger goes to school, and the elder earns a small salary in a respectable business. The petitioner married again in February, 1888, to a stranger to the family, and kept his marriage concealed until May. After this a bitter quarrel arose between the petitioner and the respondent in regard to matters of property, as well as to the care of the children.
The petitioner and his wife live in a part of a house in Mulberry street, he was educated as a physician, and formerly practised medicine, after which he engaged in different kinds of business, but has not been successful in any. He is a man of good moral habits.
The respondent has lived with the children nearly all their lives, and is much attached to them, as they are to her. They dread living with their father, and earnestly desire to live with their aunt. She, on her part, is able and anxious to keep and provide for them.
I am satisfied from all the evidence in the case that the best interest and welfare of the sons would not be promoted by their being placed in the custody of the father, but that it would result in injury to them by reason of his unfitness and inability to bring them up properly.
In conformity with the power grant ed by the Act of 1888, Gh. 79, the Court will remand the said Charles Comings and Harry Comings to the custody of Elizabeth Ricketson,' and will retain jurisdiction over the said minors; and the Court may hereafter in its discretion make such other and further orders in relation to their care and custody as circumstances may require. The petitioner should have reasonable and proper access to his sons, the terms of which can be best arranged by the petitioner and respondent, with the assistance of their counsel. If necessary the Court will interfere.
I have not discussed the law of the case, because the whole subject has been examined in the very useful treatise on the law relating to the custody of infants by Mr. Lewis Hochheimer, with abundant citations of both the English and American authorities, and these contain the ground in connection with the said Act of Assembly on which I have acted.